Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose or suggest the power supply unit for an aerosol inhaler, particularly including, “a charger that converts power input from the connector into charging power for the power supply and that operates only during charging of the power supply; and a first zener diode disposed between the connector and the charger and connected in parallel with the charger, wherein the first zener diode is connected to be closer to an input terminal of the charger than to an output terminal of the connector,” in combination with the remaining elements as recited in claim 1. 
Claims 2-6, 8 and 9 all depend from claim 1, and therefore are allowable for the same reasons as explained above.
With respect to claim 7, the prior art references made of record in this application, whether taken alone or in combination, fail to disclose or suggest the claimed power supply unit including “a first circuit board on which the connector is provided; and a second circuit board which is apart from the first circuit board and on which the charger is provided, the first zener diode is provided on the second circuit board, and  5the second zener diode is provided on the first circuit board,” in combination with the remaining elements as recited in claim 7.
With respect to claim 10, the prior art references made of record in this application, whether taken alone or in combination, fail to disclose or suggest the claimed power supply unit including “,” in the context of the claim as a whole, including the limitations from the parent claims 1 and 6 from which claim 10 depends. Claim 11 is allowable as being dependent on claim 10, and therefore inheriting all of the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FRED E FINCH III/Primary Examiner, Art Unit 2838